Citation Nr: 0908999	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for disc disease in the cervical spine.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for radicular neuropathy in the right upper 
extremity (major).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from December 1985 to October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case had previously identified his 
representative to be the Disabled American Veterans (DAV), 
and they filed an informal hearing presentation on his behalf 
in February 2007.  In this presentation, it was contended 
that the Veteran desired to have a hearing with a Decision 
Review Officer (DRO) at the RO in Waco, Texas.  Subsequent to 
this presentation, the Veteran, in May 2007, identified the 
Texas Veterans Commission (TVC) as his representative; 
however, he did not indicate if he wished to withdraw his 
request for a hearing, or if he in fact he still wished to 
have a hearing either with a DRO or with a Veterans Law 
Judge.  

The Board has contacted the RO in Waco, the DAV, and the TVC.  
From this contact, it is apparent that the DAV no longer 
represents the Veteran, and the TVC has yet to review the 
file to determine what the Veteran's wishes are regarding a 
hearing.  As the TVC is the legal representative of the 
Veteran in his appeal, it is paramount that they be afforded 
an opportunity to review the case.  38 C.F.R. § 20.600 
(2008).  After such review and consuting with the Veteran, 
TVC must be asked whether the Veteran still desires a 
personal hearing and if so, what type of hearing (DRO, Board 
Videoconference, or Travel Board).  See 38 C.F.R. § 20.700 
(2008).

Accordingly, the case is REMANDED for the following action:

Dispatch the claims folder to the TVC at 
the RO in Waco, Texas so that the 
Veteran's representative may conduct a 
thorough review of the claims file.  
Should it be determined that the Veteran 
requests a hearing with a Veterans Law 
Judge, such a hearing should be scheduled.  
38 C.F.R. § 20.704 (2008).  If a DRO 
hearing is requested, the RO should take 
appropriate measures to ensure that this 
is afforded.  If the Veteran no longer 
desires a hearing, such a preference 
should be documented in writing, and, 
after TVC has been afforded the 
opportunity to submit written argument and 
evidence in support of the Veteran's 
claims, the case should be returned to the 
Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




